UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 SHENZHEN SMOORE TECHNOLOGY LTD., :
                                              Plaintiff,       :      19 Civ. 9896 (LGS)
                                                               :
                            -against-                          :            ORDER
                                                               :
 ANUONUO INTERNATIONAL TRADE                                   :
 COMPANY, et al.,                                              :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, a Show Cause hearing is scheduled on April 2, 2020, at 10:40 a.m. It is

hereby

          ORDERED that the hearing is ADJOURNED to April 23, 2020, at 10:40 a.m. The

hearing will be telephonic. The time of the hearing is approximate, but the parties shall be ready

to proceed by that time. The Court will call the parties once the hearing is ready to begin. It is

further

          ORDERED that, by April 8, 2020, Plaintiff shall file a letter, providing the court with a

telephone call-in number for a conference call, and if necessary a passcode. The parties shall

ensure they are all dialed into the conference call by the appointed hearing time. It is further

          ORDERED that, by April 17, 2020, any Defendant that intends to appear for the Show

Cause hearing shall file a letter on ECF. It is further

          ORDERED that Plaintiff shall serve this order on Defendants, and file proof of such

service on ECF, by April 2, 2020. It is further

          ORDERED that Plaintiff shall serve on Defendants its letter, to be filed by April 8, 2020,

providing the call-in number and any passcode. Plaintiff shall file proof of such service on ECF,

by April 10, 2020. It is further
       ORDERED that, within three business days of the Show Cause hearing, Plaintiff shall

file an amended proposed default judgment, excluding any defendants that have been dismissed

from the action.

Dated: March 30, 2020
       New York, New York




                                              2
